Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 02, 2016

The Court of Appeals hereby passes the following order:

A16A1390. IN THE INTEREST OF W. E. B. et al., children.

      We granted the mother’s application for discretionary appeal to review the
juvenile court’s order terminating her parental rights to three of her children. After
having thoroughly reviewed and considered the record, including the transcript of the
termination hearing, which transcript was not available at the time this Court granted
the mother’s application, we conclude that the evidence viewed in the proper light
supports the juvenile court’s findings and the order terminating the mother’s parental
rights. Therefore, we further conclude that the application for discretionary appeal
was improvidently granted. Accordingly, the order granting the mother’s application
is vacated, and this appeal is hereby DISMISSED.1



                                       Court of Appeals of the State of Georgia
                                                                              11/02/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                         , Clerk.



      1
        See generally In the Interest of A. M. B., 324 Ga. App. 394, 396 (750 SE2d
709) (2013) (where record supported the order of the court below, appellate court
concluded that application for discretionary appeal was improvidently granted,
vacated the order granting the mother’s application, and dismissed the appeal).